In an action for a judgment declaring the plaintiff to be the lawful wife of defendant, and for other relief, defendant appeals, as limited by his brief, from so much of an order of the Supreme Court, Kings County, dated October 18, 1961 and entered November 1, 1961, as struck out (a) the denials in the answer of paragraphs Fifth, Sixth, Seventh and Eighth of the complaint, and (b) paragraphs 5 and 6 of the answer. Order, insofar as appealed from, affirmed, with $10 costs and disbursements. No opinion. Defendant’s time to serve an amended answer, if so advised, is extended until 10 days after entry of the order hereon. Beldock, P. J., Christ, Hill, Rabin and Hopkins, JJ., concur.